UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7573



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEROME DERRICK HARRIS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, District Judge.
(8:96-cr-00260-PJM)


Submitted:   June 29, 2007                 Decided:   July 19, 2007


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Derrick Harris, Appellant Pro Se. Deborah A. Johnston,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jerome      Derrick    Harris    seeks   to   appeal    the    district

court’s order denying his motion for reduction of his sentence

under 18 U.S.C. § 3582(c)(2) (2000).                In criminal cases, the

defendant must file the notice of appeal within ten days after the

entry of judgment.      Fed. R. App. P. 4(b)(1)(A).            With or without a

motion, upon a showing of excusable neglect or good cause, the

district court may grant an extension of up to thirty days to file

a notice of appeal.        Fed. R. App. P. 4(b)(4); United States v.

Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

           The district court entered judgment on August 11, 2006.

The notice of appeal was filed on August 31, 2006.*                    Because the

notice of appeal was filed within the excusable neglect period, we

remanded to the district court to determine whether Harris had

grounds to extend the appeal period. On remand, the district court

found Harris had no grounds for an extension of the period.

Because Harris failed to file a timely notice of appeal or to

obtain an extension of the appeal period, we dismiss the appeal.

We   dispense   with    oral     argument   because      the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         DISMISSED



      *
      In calculating the file date of his notice of appeal, we have
given Harris the benefit of Houston v. Lack, 487 U.S. 266 (1988)
and Fed. R. App. P. 4(c).

                                     - 2 -